


EXHIBIT 10.1

 

CAUTION!

 

The attached DST. Systems, Inc. Directors’ Deferred Fee Plan (originally
effective January 1, 1986) has been “grandfathered” under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”). This means that the Plan
will not be subject to the requirements of Code Section 409A — as long as the
Plan is not “materially modified” (as that phrase is defined by Code
Section 409A and guidance thereunder). Thus, the terms of the attached Plan
shall not be materially modified, either formally (such as by Plan amendment) or
informally (such as by interpretation of Plan provisions). Any attempted
modification of the Plan shall be null and void, unless such modification
specifically provides that it is intended to be a material modification within
the meaning of Code Section 409A and guidance thereunder.

 

NOTE: Accounts under the Plan are credited with earnings, gains or losses based
on predetermined actual investment vehicles as determined by the President
and/or Chief Financial Officer of the company from time to time.

 

--------------------------------------------------------------------------------


 

DST SYSTEMS, INC.
DIRECTORS’ DEFERRED FEE PLAN
Amended and Restated as of March 30, 1994

 

Section 1  Establishment

 

1.1                               Establishment. DST Systems, Inc. (the
“Company”) hereby establishes, pursuant to resolution adopted by the Board of
Directors of the Company, at a meeting held on the 9th day of October, 1985, a
deferred fee plan for members of its Board of Directors, which shall be known as
“DST SYSTEMS, INC. DIRECTORS’ DEFERRED FEE PLAN” (the “Plan”).

 

1.2                               Effective Date. This plan shall become
effective on January 1, 1986.

 

Section 2  Definitions

 

2.1                               Definitions. Whenever used in the Plan the
following terms shall have the meaning set forth below:

 

(a)                                 The term “Board” means the Board of
Directors of the Company.

 

(b)                                 The term “Director” means a member of the
Board of Directors of the Company.

 

(c)                                  The term “Participant” means a Director or
former Director who has an account under the Plan.

 

(d)                                 The term “Fees” means direct monetary
remuneration from the Company due to the Directors for the discharge of their
duties as directors, including participation on committees of the Board.

 

2.2                               Gender and Number. Except when otherwise
indicated by the context, any masculine terminology used herein shall also
include the feminine gender, and the definition of any term herein in the
singular shall also include the plural.

 

Section 3  Eligibility for Participation

 

A Director shall be eligible for participation in the Plan and may elect to
defer fees to be earned as a Director of the Company in accordance with the
provisions of this Plan for a period consisting of any calendar year or years
during which he is a member of the Board. In the case of a newly elected
Director who was not a Director on the preceding December 31st, he shall become
eligible for participation for a period consisting of the balance of the
calendar year following such election, and for succeeding calendar years.

 

1

--------------------------------------------------------------------------------


 

Section 4  Election to Defer Fees

 

4.1                               Procedure for Electing to Defer Fees. On or
before December 31st of any calendar year, a Director may elect to become a
Participant beginning the following calendar year. Any person elected to fill a
vacancy on the Board or a newly created Directorship, who was not a Director on
the preceding December 31st, may elect within 10 days of becoming a Director to
become a Participant for the balance of the calendar year during which he was
elected to the Board.  An election to participate in the Plan shall be effected
by the Director submitting a letter so stating to the administrator of the Plan.

 

4.2                               Effect of Election or Failure to Elect to
Participate. Failure to effect a timely election in accordance with the
foregoing provisions shall preclude a Director’s participation during the
calendar year or portion of the calendar year in question, but shall not
preclude the Director from becoming eligible for participation in any subsequent
calendar year.

 

An election to commence participation, made in accordance with the foregoing
provision, shall be irrevocable for the immediately ensuing calendar year, or
the balance of the current year in the case of a newly elected Director. Such
election shall continue in effect with respect to each calendar year thereafter
until modified in accordance with subsection 4.4.

 

4.3                               Amount Deferred. A Director may defer any
amount up to 100% of the Fees for the calendar year. If less than 100% of the
Fees are deferred, then the amount deferred will be prorated over the payment
periods anticipated to be served by the Director during the calendar year, or
until the directorship is terminated.

 

4.4                               Modification of Election. On or before
December 31st of each year a Participant may elect, within the limits of
subsection 4.3, to increase or decrease the amount of his Fees to be deferred
during the ensuing calendar years, and this election shall include the right to
terminate the deferral of Fees earned in such ensuing calendar years.

 

Section 5  Crediting of Fees

 

5.1                               Participants’ Accounts. The Company shall
establish a bookkeeping account (“account”) for each Participant and credit to
that account Fees to be deferred hereunder, as of the date such Fees shall be
due and payable.

 

5.2                               Interest on Accounts. Interest shall be
credited on an annual basis on the amount of deferred Fees and on the amount of
interest previously credited on deferred Fees, then existing according to the
bookkeeping account provided for hereinafter. The rate of interest to be so
credited shall be determined annually and shall be at a rate equal to the Profit
Sharing Rate as hereinafter determined, but in no event less than zero. The
Profit Sharing Rate shall be the ratio of Investment Income to Asset Cost,
determined as follows: Investment Income shall be the Investment Income as shown
on the “Statement of Changes in Net Assets Available For Plan Benefits” in the
Report and Financial Statements of the DST Systems, Inc. Profit Sharing Plan as
reported on by the Profit Sharing Plan’s independent certified public
accountants (“Financial Statements”) for the fiscal year ending in the year
immediately prior to the year for which the interest is to be calculated
(“Fiscal Year”) and Asset Cost shall be the cost of assets held for

 

2

--------------------------------------------------------------------------------


 

investment at the beginning of the Fiscal Year as stated in the Financial
Statements. Such interest shall be credited to the account at the end of each
calendar year, or, in the event of a distribution pursuant to Section 7, with
respect to the portion of interest attributable to the distribution, on the date
of the distribution.

 

5.3                               Acceptance of Transfers. When approved by the
Board, funds may be transferred from other sources into the Plan, and funds so
transferred shall be treated the same as Fees deferred under the Plan and shall
accrue interest in the same manner as deferred Fees.

 

Section 6  Distribution upon Cessation as Director of the Company

 

Whenever a Participant ceases to be a Director of the Company, the Board shall
exercise its sole discretion in electing one of the following methods of
distributing the value of the Participant’s account:

 

(a) Installment Method. The value of the Participant’s account as of the end of
the calendar year in which a Participant ceases to be a Director shall be
distributed to the Participant in annual installments over a ten-year period
beginning with the first day of the calendar year immediately following the year
in which the Participant ceases to be a Director. The interest credited to the
Participant’s account pursuant to subsection 5.2 shall be included in the
calculation of the value of the Participant’s account for distribution purposes.
The value of the Participant’s account shall be divided into ten equal amounts,
each such amount being a principal installment. The principal installments shall
accrue interest in the same manner as an account pursuant to subsection 5.2. The
Company shall distribute to the Participant, annually, one principal installment
and all interest accrued on such principal installment, such distributions to
continue until all principal installments have been distributed. Upon completion
of the distributions provided for above, the Participant’s account shall be
closed.

 

(b) Single Payment Method. The value of the Participant’s account shall be
distributed to the Participant in a lump sum within one year after the date upon
which the Participant ceases to be a Director. The interest earned on the
Participant’s account pursuant to subsection 5.2 shall be included in the
calculation of the value of the Participant’s account for distribution purposes.
Upon delivery of the lump sum payment provided for above, the Participant’s
account shall be closed.

 

For purposes hereof, a Participant shall be deemed to cease to be a Director of
the Company only if the Participant is not a director of, and is not actively
being considered for election or re-election as a director of, the Company or
any Parent Corporation or Subsidiary Corporation (as such terms are defined in
Section 424 of the Internal Revenue Code of 1986, as amended) or of any
Subsidiary Corporation of any Parent Corporation.

 

Section 7  Distribution upon Extraordinary Circumstances

 

7.1                               Death of Director or Former Director. Upon the
death of a Participant, any part or all of the balance of the Participant’s
account may, if directed by the Board in its sole discretion,

 

3

--------------------------------------------------------------------------------


 

be payable to the Participant’s estate on the first day of the calendar year
following the year in which the Participant dies.

 

7.2                               Financial Hardship of a Participant Caused by
a Medical Emergency or Disability. Upon determination by the Board that a
Participant, or a Participant’s spouse, children, or any persons for whom the
Participant provides the primary means of support, has suffered a medical
emergency or disability which has resulted in a financial hardship for the
Participant, then the Board may, at its sole discretion, direct that some or all
of the Participant’s account be paid to the Participant; provided, that the
amount paid to the participant shall not exceed the amount determined by the
Board to be necessary to relieve the financial hardship caused by the medical
emergency or disability. The Board may require the Participant to provide any
expert medical or financial information or opinions that the Board deems
necessary to arrive at a determination.

 

7.3                               Loss of Principal Residence of a Participant.
Upon the determination by the Board that a Participant’s principal residence,
that being the personal residence at which he spends a majority of his time, has
been damaged or destroyed by accident or natural causes, then the Board may, at
its sole discretion, direct that some or all of the Participant’s account be
paid to the Participant; provided, that the amount paid to the Participant shall
not exceed the amount determined by the Board to be necessary to relieve the
financial hardship caused by the loss of the principal residence. The Board may
require the Participant to provide any expert opinion or financial information
that the Board deems necessary to arrive at a determination.

 

7.4                               Special provisions. Payments made pursuant to
this Section 7 during a Section 6(a) ten year distribution shall be deemed to
have been made from the last principal installment or installments to be made
and the interest credited to such installment or installments. For purposes of
Sections 7.2 and 7.3 the Board shall not include the Participant if the
Participant is a Director.

 

Section 8  Dissolution, Liquidation, Merger, Consolidation and Sale of Assets

 

8.1                               Dissolution or Liquidation of Company.
Notwithstanding anything herein to the contrary, upon the dissolution or
liquidation of the Company, each Participant who is a Director of the Company on
the day preceding the date of the dissolution or liquidation shall be deemed to
have ceased to be a Director of the Company on the date preceding such
dissolution or liquidation. The accounts of all Participants shall be valued and
distributed at the time of such liquidation.

 

8.2                               Merger, Consolidation, and Sale of Assets.
Notwithstanding anything herein to the contrary, in the event that the Company
consolidates with, merges into, or transfers all or substantially all of its
assets to another corporation (hereinafter referred to as “Successor
Corporation”), such Successor Corporation shall assume all obligations under
this Plan. Upon such assumption the Board of Directors of the Successor
Corporation shall be substituted for the Board in this Plan.

 

4

--------------------------------------------------------------------------------


 

Section 9  Rights of Participants

 

9.1                               Rights of Participants. No Participant nor any
Participant’s estate or heirs shall have any interest in any fund or in any
specific asset or assets of the Company by reason of any payments made under the
Plan, or by reason of any account maintained for the Participant under the Plan.
The Company shall have merely a contractual obligation to make payments when due
hereunder and the Company shall not hold any funds in reserve or trust to secure
payments hereunder.

 

No Participant nor any Participant’s estate or heirs may assign, pledge or in
any way encumber his interest under the Plan, or any part thereof.

 

Section 10  Administration

 

10.1                        Administration. The Board may designate an
administrator of the Plan. Absent designation of an administrator by the Board,
the Secretary of the Company shall administer the Plan. The Board, or a
committee designated by the Board, may from time to time establish rules for the
administration of the Plan that are not inconsistent with the provisions of the
Plan. The Board may delegate all of its rights, obligations and duties under the
Plan to a committee of the Board.

 

10.2                        Amendment. This Plan may be amended by a favorable
vote of two-thirds of the members of the Board who are not Participants in the
Plan or, in the event all Directors are Participants, by a favorable vote of a
majority of the stockholders present or represented and voting at an annual or
special meeting of the stockholders.

 

10.3                        Termination. The Plan may be terminated at any time
by the Board provided that such termination shall not affect the accounts in
existence at the time of the termination which accounts shall continue and be
distributed as if the Plan had not terminated.

 

5

--------------------------------------------------------------------------------
